DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed December 10, 2021.
Response to Arguments
In view of Applicant’s amendments to independent claims 1, 8 and 15 to now include the allowable subject matter of now-cancelled claims 2 and 9, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action dated October 6, 2021, item nos. 6-9, are withdrawn.
Allowable Subject Matter
Claim1, 3-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose Applicant’s image forming apparatus, including a processor to:
- store received user information in the memory based on the user information of a group from among a plurality of groups being received from a server having the plurality of groups and user information of each of the plurality of groups,
- determine whether a user corresponding to a user terminal is a user belonging 
to the group based on print data and user information being received from the user terminal,

and
- inquire the user terminal whether to proceed with the printing of the print data 
based on the user corresponding to the user terminal not being the user belonging to the group.
 	Claims 3-7 depend from claim 1.
 	Claim 8, drawn to an image forming method, and claim 15, drawn to a non-transitory computer readable recording medium, similarly recites the allowable subject matter of claim 1.
 	Claims 10-14 depend from claim 8.
 	Claims 16-20 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677